NUMBER 13-18-00614-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ELOY HERACLIO ALCALA,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 332nd District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                          Order Per Curiam

       This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The reporter’s record was filed on May 6, 2019, and appellant’s

brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a).

Appellant’s first motion for extension of time to file the brief was granted in part and denied
in part. The Court denied a 120-day extension and granted a 90-day extension of time

to file the brief. Appellant now seeks an additional 90 days, until November 3, 2019, to

file the brief.

        The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before November 3, 2019.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of September, 2019.




                                             2